Citation Nr: 1547836	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  11-02 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether a VA Form 9 was timely received following the denial of entitlement to service connection for the cause of death and issuance of a statement of the case (SOC) on March 22, 2010.

2. Entitlement to an increased rating for acromioclavicular separation of the right shoulder evaluated as 10 percent for purposes of accrued benefits.

3. Entitlement to disability compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for right hip disorder for accrued benefits purposes, to include secondary to left peroneal nerve palsy.

4. Entitlement to disability compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a back disorder for accrued benefits purposes, to include secondary to left peroneal nerve palsy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1950 until September 1953. The Veteran died in December 2003. The appellant is the Veteran's widow.

These matters come before the Board of Veterans' Appeals (Board) from the June 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia. 

In August 2015, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1. A Form 9 (substantive appeal) was not received from the Veteran within 60 days of notification of the RO's statement of the case. The statement of the case was post-marked on March 22, 2010. The Veteran's Form 9 was dated April 6, 2010 and time-stamped as received by the VA RO on July 30, 2010.

2. The deceased Veteran's acromioclavicular separation of the right shoulder was manifested by hypertrophic spur formation, subchondral sclerosis, decreased range of motion marked with abduction, and painful motion.

3. Prior to the Veteran's October 2001 fall, he had a history of arthritis in the bilateral hip, which resulted in a bilateral hip replacement.

4. The evidence at the time of the Veteran's death does not reflect that he sustained an additional disability to his right hip subsequent to the October 2001 fall.

5. The Veteran's right hip disorder preceded his service connected left peroneal nerve palsy.

6. The evidence at the time of the Veteran's death does not reflect that his service connected left peroneal nerve palsy resulted in, or aggravated, his right hip disorder.
7. Prior to the Veteran's October 2001 fall, he had a history of a chronic back condition, which had its onset in 1960.

8. The evidence at the time of the Veteran's death does not reflect that he sustained an additional disability to his back subsequent to the October 2001 fall.

9. The Veteran's back disorder preceded his service connected left peroneal nerve palsy.

10. The evidence at the time of the Veteran's death does not reflect that his service connected left peroneal nerve palsy resulted in, or aggravated, his back disorder.


CONCLUSIONS OF LAW

1. The criteria have not been met for the receipt of a timely Form 9 relating to the claim for entitlement to service connection for death. 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.202, 20.302 (2015).

2. The criteria for an initial rating of 20 percent, and no higher, for purposes of accrued benefits for acromioclavicular separation of the right shoulder have been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.1000, 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5201.

3. The criteria for compensation benefits for an additional disability pursuant to the provisions of 38 U.S.C.A. § 1151 for right hip disorder for accrued benefits purposes, to include secondary to left peroneal nerve palsy, have not been met. 38 U.S.C.A §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.310, 3.361, 3.1000 (2015).

4. The criteria for compensation benefits for an additional disability pursuant to the provisions of 38 U.S.C.A. § 1151 for a back disorder for accrued benefits purposes, to include secondary to left peroneal nerve palsy, have not been met. 38 U.S.C.A §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.310, 3.361, 3.1000 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided in May 2009. 

This appeal arises from the appellant's disagreement with initial evaluations following the grant of service connection for right shoulder disability. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has a duty to assist the appellant in the development of the claims. The claims file includes medical records and the statements in support of the claims. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claims for which VA has a duty to obtain. 

Additionally, in a claim for accrued benefits, the Board generally may not consider medical evidence received after the date of the Veteran's death. See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. Essentially, all available evidence that could substantiate the claims has been obtained.
Whether a VA Form 9 was timely received following the denial of entitlement to service connection for death and issuance of a statement of the case (SOC) on March 22, 2010.

Legal criteria 

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

These obligations do not apply where a case may be resolved based entirely on relevant law, and not the underlying factual circumstances. The disposition regarding the timeliness of the substantive appeal is governed completely by the provisions delimiting the time period in which to file a timely substantive appeal, thus rendering the Veterans Claims Assistance Act of 2000 and its attendant duties to notify and assist inapplicable. See 38 U.S.C.A. § 5103A; DelaCruz v. Principi, 15 Vet. App. 143 (2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002). See also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).

Under VA law, an appeal to the Board must be completed by a substantive appeal, in writing, after a statement of the case is furnished. 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.201 (2015).

A substantive appeal may be filed by a claimant personally, or by his or her representative if a proper power of attorney or declaration of representation is applicable, is on record or accompanies such documentation. 38 C.F.R. § 20.301(a). 

To be considered timely, a substantive appeal must be filed with the agency of original jurisdiction within 60 days from the date that the agency mails notice of the statement of the case to the Veteran. The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed. 38 C.F.R. § 20.302(b)(1).

If a claimant submits additional evidence within 1 year of the date of mailing of the notification of the determination being appealed and that evidence requires that the claimant be furnished a supplemental statement of the case, then the time to submit a substantive appeal shall end not sooner than 60 days after such statement of the case is mailed to the appellant, even if the 60-day period extends beyond the expiration of the 1-year period to file a notice of disagreement. 38 C.F.R. § 20.302(b) (2).

Analysis

Notice of the June 04, 2009 rating decision denying the appellant's claim of entitlement to service connection for death was sent to the appellant on June 05, 2009. 

The appellant filed a notice of disagreement with the June 2009 decision and was subsequently issued an SOC on March 22, 2010.

The Veteran's substantive appeal was dated April 6, 2010, but was not time-stamped as received by the VA until July 30, 2010. There is no evidence of record that VA received the substantive appeal earlier than July 30, 2010. 

The claims folder reflects that the appellant did not submit her substantive appeal to VA, but rather to her representative on April 6, 2010. (See January 2011 substantive appeal). Further, the claims folder reflects that the appellant's initial April 2010 substantive appeal was received by D.J., an accredited representative with Veterans of Foreign Wars of the United States, the appellant's organizational representative. (See July 2010 substantive appeal). 
Based on the above, the Board finds that the appellant's substantive appeal in regard to her claim for entitlement to service connection for death was not timely filed.

Entitlement to an increased rating for acromioclavicular separation of the right shoulder evaluated as 10 percent for purposes of accrued benefits.

Legal criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The deceased Veteran's right shoulder disability was rated as 10 percent disabling under Diagnostic Code 5024 for acromioclavicular separation of the right shoulder. Under Diagnostic Code 5024, the deceased Veteran's right arm will be rated based on arm limitation. Diagnostic Code 5201 pertains to limitation of motion of the arm. When motion of the arm is limited at the shoulder level, it is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder. 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Diagnostic Code 5201 provides for a minimum rating of 20 percent.

As mention earlier, in a claim for accrued benefits, the Board generally may not consider medical evidence received after the date of the Veteran's death. See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a). Therefore, the Board must limit its review to the evidence that was in the claims folder at the time of the Veteran's death. 

A July 2003 rehabilitation consultation noted the deceased Veteran's right shoulder with chronic pain, no edema, and decreased range of motion marked with abduction. The treatment further reflects that an attempt to flex or abduct right shoulder past horizontal caused extreme pain.

An October 2001 radiology report reflects that deceased Veteran with a chronic rotator cuff tear, hypertrophic spur formation, and subchondral sclerosis.

As the minimum rating under Diagnostic Code 5201 is 20 percent, the Board has considered whether a rating in excess of 20 percent under 5201 is appropriate, and finds that such an evaluation is not. Taking the deceased Veteran's right shoulder condition limitation, decreased range of motion marked with abduction, and noted extremely painful attempt to flex his right shoulder, the Board finds that the deceased Veteran's right shoulder was limited to shoulder level as the evidence reflects his ability to flex shoulder past the horizontal point only with extreme pain. As such, the minimum rating of 20 percent based on limitation of motion is warranted.  A preponderance of the evidence is against a higher evaluation as motion is not limited to midway between the shoulder and side.

Entitlement to disability compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for right hip disorder and back disorder for accrued benefits purposes, to include secondary to left peroneal nerve palsy.

Legal criteria 

The appellant contends that the Veteran had additional disabilities, namely, right hip and back disorder, because of a fall during his stay at a VA medical facility. When a Veteran has additional disability as the result of VA hospital care, medical or surgical treatment, and the proximate cause of the disability was VA fault, compensation is awarded in the same manner as if the additional disability was service connected. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a) (2015).

To establish causation, evidence must show that the VA medical treatment at issue resulted in the Veteran's additional disability. Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1). Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2). The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause. 38 C.F.R. § 3.361(d).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. 38 C.F.R. § 3.361(d)(2). The U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) rather recently clarified that the standard is not actual foreseeability or possible foreseeability, but that the test is driven wholly by how a "reasonable health care provider" would behave if asked to perform a certain procedure on a Veteran with the same characteristics as the Veteran in a given case. See Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013).

In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, his or her representative's informed consent. 38 C.F.R. § 3.361(d)(1); see also VAOPGCPREC 5-01. Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2015). Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. 38 C.F.R. § 3.361(d)(1).

Additionally, the appellant contends that the Veteran's right hip and back disorder was secondary to his service-connected left peroneal nerve palsy, meaning caused or being permanently aggravated by them. 38 C.F.R. § 3.310(a) and (b). 

Service connection may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) and (b). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). A finding of secondary service connection requires competent and credible evidence connecting the asserted disorder with the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432   (1997).


Analysis

The appellant contends that the Veteran had additional disabilities, namely, right hip and back disorder, because of a fall during his stay at a VA medical facility. When a Veteran has additional disability as the result of VA hospital care, medical or surgical treatment, and the proximate cause of the disability was VA fault, compensation is awarded in the same manner as if the additional disability was service connected. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a) (2015).

The appellant contends that the Veteran fell while in VA care in October 2001, resulting in additional disabilities to his back and right hip. A May 2003 VA medical examination reflects that the Veteran was diagnosed with degenerative disease of the cervical, thoracic, and lumbar spine. Additionally, the May 2003 examination report reflects the Veteran with status post right hip replacement with significant pain, weakness, incoordination, and lack of endurance.

The claims folder does not consist of a medical opinion as to whether the Veteran's October 2001 fall resulted in an additional disability, specifically in regard to his right hip and back. 

Right hip

As discussed above, to establish causation, evidence must show that the VA medical treatment at issue resulted in the Veteran's additional disability. The claims folder does not reflect that the Veteran had an additional disability in regard to his right hip. Prior to the Veteran's October 2001 fall, he had a history of arthritis of the bilateral hip. (See VA August 1997 medical record). Additionally, the claims folder reflects prior to the October 2001 fall at issue the Veteran had a bilateral hip replacement. (See August 1997and February 1992 VA medical record). The medical evidence after the Veteran's fall reflects his right hip as being intact with no fracture. (See October 2001 orthopedic note). The Board notes that prior, and subsequent to the Veteran's October 2001 fall, he experienced chronic hip pain. However; the medical evidence at the time of the Veteran's death does not consist of a medical opinion indicating that the Veteran sustained an additional disability to his right hip as a result of his October 2001 fall. 

Based on the above reasoning, entitlement to disability compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for right hip disorder for accrued benefits purposes is not warranted.

Additionally, the appellant contends that the Veteran's right hip disorder was secondary to his service connected left peroneal nerve palsy. Again, service connection may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) and (b). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). A finding of secondary service connection requires competent and credible evidence connecting the asserted disorder with the service-connected disability.

The claims folder reflects that the Veteran's right hip condition had its onset in 1986. (See October 1988 private medical record). VA treatment reports show that the Veteran complained of bilateral hip pain in February 1992 and x rays showed degenerative joint disease of both hip joints. In October 1992 the Veteran underwent a right total hip arthroplasty. Following a January 1993 left hip replacement the Veteran was found to have had peroneal nerve palsy of the left leg, which he was subsequently granted disability compensation pursuant to the provisions of 38 U.S.C.A. § 1151. 

Based on the above, the Board finds that the Veteran's right hip disorder preceded his service connected left peroneal nerve palsy. The claims folder does not consist of a medical opinion in regard to the Veteran's right hip in relation to his service connected peroneal nerve palsy of the left leg. While the appellant contends that that the Veteran's right hip is secondary to his peroneal nerve palsy of the left leg, the claims folder does not reflect that the Veteran's right hip disorder was a result a result of, or aggravated beyond its natural progression, by his service connected disability. 

The Board has considered the appellant's lay statements made in support of the claim. However, the appellant has not demonstrated any specialized knowledge or expertise indicating she is capable of rendering a competent medical opinion on this determinative issue of causation or aggravation. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of the Veteran's right hip and whether it was caused or aggravated by his service or a service-connected disability, this falls outside the realm or purview of common knowledge of a lay person. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

For these reasons and bases, the preponderance of the evidence is against a finding that the Veteran's right hip disorder was proximately due to, or aggravated by his service connected peroneal nerve palsy of the left leg, so the benefit-of-the-doubt doctrine does not apply, and this claim of entitlement to service connection for right hip disorder, claimed as secondary to the service-connected peroneal nerve palsy of the left leg, resultantly must be denied.

Back

The claims folder does not reflect that the Veteran had an additional disability in regard to his back disorder. Prior to the Veteran's October 2001 fall, the claims folder reflects the Veteran with cervical stenosis, advanced arthritic changes of the cervical spine, spinal stenosis of the lumbar, as well as chronic low back pain.(See August 1990, February 1990 , July 1989, and October 1988 private records ). Additionally, the claims folder reflects prior to the October 2001 fall at issue, the Veteran had a motor vehicle accident in 1960 which resulted in a back injury. (See October 1988 private record). 

The medical evidence after the Veteran's fall reflects him with chronic low back pain, lumbar spinal stenosis, and disc degeneration of the spine. (See October 2003, May 2003, January 2003, December 2002, and January 2002 VA medical records). 

The Board notes that prior, and subsequent to the Veteran's October 2001 fall, he experienced chronic back pain. However; the medical evidence in the claims folder at the time of the Veteran's death does not reflect that the Veteran had an additional disability as a result of his October 2001 fall. Rather, the claims folder reflects that the Veteran's degenerative back condition arose prior to the October 2001 fall and persisted until his death. Based on the above reasoning, entitlement to disability compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a back disorder for accrued benefits purposes is not warranted.

Additionally, the appellant contends that the Veteran's back disorder was secondary to his service connected left peroneal nerve palsy. 

The claims folder reflects that the Veteran's back condition had its onset in 1960. (See October 1988 private medical record).The October 1988 private record reflects that one month after the 1960 motor vehicle accident; the Veteran began using a cane to aid his walking. As mentioned above, the Veteran was diagnosed with degenerative disc disease of the spine as early as October 1988, approximately 13 years prior to his October 2001 fall.

Based on the above, the Board finds that the Veteran's back disorder preceded his service connected left peroneal nerve palsy. The claims folder does not consist of a medical opinion in regard to the Veteran's back disorder in relation to his service connected peroneal nerve palsy of the left leg. While the appellant contends that that the Veteran's back disorder is secondary to his peroneal nerve palsy of the left leg, the claims folder does not reflect that the Veteran's back disorder was a result a result of, or aggravated beyond its natural progression, by his service connected disability. 

The Board has considered the appellant's lay statements made in support of the claim. However, the appellant has not demonstrated any specialized knowledge or expertise indicating she is capable of rendering a competent medical opinion on this determinative issue of causation or aggravation. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of the Veteran's back condition and whether it was caused or aggravated by his service or a service-connected disability, this falls outside the realm or purview of common knowledge of a lay person. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

For these reasons and bases, the preponderance of the evidence is against a finding that the Veteran's back disorder was proximately due to, or aggravated by his service connected peroneal nerve palsy of the left leg, so the benefit-of-the-doubt doctrine does not apply, and this claim of entitlement to service connection for a back disorder, claimed as secondary to the service-connected peroneal nerve palsy of the left leg, resultantly must be denied.


ORDER

A timely filed substantive appeal of the claim of entitlement to service connection for the cause of death was not received and the appeal is denied.

Entitlement to an initial rating of 20, and no higher, for acromioclavicular separation of the right shoulder, is granted for purposes of accrued benefits.

Entitlement to disability compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for right hip disorder for accrued benefits purposes, to include secondary to left peroneal nerve palsy id denied.

Entitlement to disability compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a back disorder for accrued benefits purposes, to include secondary to left peroneal nerve palsy is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


